GRIFFIN, J.
The State of Florida, Department of Highway Safety and Motor Vehicles [“Department”] seeks certiorari review of a decision of the Eighteenth Judicial Circuit overturning the Department’s suspension of Robert Lazzopina’s [“Lazzopina”] driver’s license for driving under the influence. The issues raised are controlled by a series of recent opinions of this court quashing the decisions on which Lazzopina has relied in support of the circuit court’s decision. Department of Highway Safety & Motor Vehicles v. Russell, 793 So.2d 1073 (Fla. 5th DCA 2001); Department of Highway Safety & Motor Vehicles v. Mowry, 794 So.2d 657 (Fla. 5th DCA 2001); Department of Highway Safety & Motor Vehicles v. Cochran, 798 So.2d 761 (Fla. 5th DCA 2001). We likewise quash the circuit court’s decision and remand.
*78WRIT GRANTED; DECISION QUASHED.
HARRIS and PETERSON, JJ., concur.